FT[ED

MAY 2 8 2014

C|ork, U.S. DI tr|ct& B nkruptcy
UNITED STATES DISTR'ICT COURT C|Jlll’i$ forthei]istrlct of Co|umbla
FOR THE DISTRICT OF COLUMBIA

LJUBICA RAJKOVIC,
Plaintiff,

v. Civil Action No. /" " 
ERIC H. HOLDER, JR., et al.,

Defendants.

'\\_/\_/\_/\.,_/§/\_/\_/\_/H_/

MEMORANDUM OPINION

This matter comes before the court on review of plaintiff s application to proceed in
forma pauperis and pro se civil complaint. The Court will grant the application, and dismiss the

complaint.

The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule S(a) of the F ederal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. S(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to
prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies Brown v. Calij"ono, 75 F.R.D. 497, 498 (D.D.C. 1977).

According to plaintiff, defendants are responsible for allowing Milisa Petronijevic to
enter the United States, to work at the Library of Congress, and to perpetrate crimes against
plaintiff and her family. Compl. 1]1| 4-7. For example, plaintiff alleges that Petronijevic is
responsible for "serious deprivation of the plaintiffs and her family’s rights," and for “killing
members of the plaintiff’s family and family acquaintances in the U.S.A." Id. 1 7. She further
alleges that "[t]he F.B.I./CIA and other intelligence [and] private people and covert actions are
under negotiations to become legal out of their illegal conception/against the law." Id. 1 9. In
this action, "[t]he plaintiff is seeking civil liabilities she is entitled to recover under 18 U.S.C. §

zzsi(b)(i) and 50 U.S.C. § 1310.“ 1¢1.1110.

lt does not appear that the statutory provisions on which plaintiff relies apply to this case.
'I`he fenner provides that a person convicted of certain interstate domestic violence offenses
"shall be . . . imprisoned for life or any term of years, if death of a victim results." 18 U.S.C. §
2261 (b)(l). It is not clear that plaintiff has been the victim of domestic violence. Similarly, the

latter pertains to damages for victims of certain forms of electronic surveillance, see 50 U.S.C. §

18]0, and plaintiff does not allege that she has been subjected to such surveillance. Furthermore,

the complaint fails to include a short and plain statement of plaintiff s entitlement to relief. in
other words, plaintiff does not articulate a connection between the actions or omissions of the
named defendants and the hanns she has suffered at the hands of Petronijevic. As drafted, the

complaint fails to comply with Rule S(a), and it will be dismissed.

An Order consistent with this Memorandum Opinion is issued separately.

7

United States District Judge §/;/ZD